ON REHEARING.
On rehearing it is urged, that, notwithstanding, as held in the opinion and conceded now to be correct, it would be no defense to the charge here to show that defendant and brother executed the mortgage mentioned to the First National Bank of Opp, and that he applied to such mortgage the proceeds of the crops removed and sold by them, yet such facts should have been admitted in evidence as shedding light on the question of the intent, and should have gone to the jury for the purpose of being considered by them, along with the other facts and circumstances of the case, in determining whether or not the defendant in such sale and removal, or in aiding and abetting his brother therein, had any intent to hinder, delay, or defraud Tisdale. We are not of opinion that the facts mentioned were admissible even on this basis. Defendant knew that Tisdale had a superior lien on these crops, and that the effect of a sale *151of them by him, without the consent of Tisdale, was bound to hinder, delay, or defraud Tisdale, unless such part of the proceeds as were sufficient to discharge Tisdale’s lien were paid to him. If not paid to him, Tisdale Avas as much injured by their being paid to the First National Bank of Opp, Avhich Avas not entitled to them above him, although it had a second lien, as he would have been injured if they had been paid to some person Avho had no lien at all. Consequently the fact that defendant or his brother paid them to some one not entitled to them can have no tendency whatever to shoAV that by the sale and removal he did not intend to hinder, delay, or defraud the person who was entitled to them. The result is that, under the facts of this case, the fact that defendant and his brother had executed to the First National Bank the mortgage mentioned could not be material to any issue. Of course, if the defendant had done nothing with respect to the sale and removal, except to deliver on demand the crops to the* First National Bank of Opp, which held the mentioned mortgage oh them, and which, under such mortgage, had, as seen, the legal title to and the consequent right to hold the possession of them, subject to Tisdale’s lien, defendant would not be guilty of the offense here charged, for there could be no fraudulent intent on his part in doing Avhat the law required him to do, and Avhat the bank could have, under a writ of detinue, forced him to do — deliver to them possession of the property. Such is not the case here, however. The state’s evidence tends to show a sale of the property by defendant; while the defendant’s evidence tends to show that his brother sold the property and paid the proceeds of it on his debts. The fact that the debt on which his brother paid such proceeds was the joint debt of defendant and his brother, evidenced and secured by the mention*152ed mortgage on the crops to the First National Bank of Opp, is consequently immaterial, for if defendant’s brother, and not the defendant, sold the property, defendant is not guilty, unless he aided or abetted in the act with the fraudulent intent alleged, irrespective of the creditor to whom the brother may have paid the proceeds, and, if defendant did aid and abet his brother in the sale with the intent alleged, he is guilty, although bis brother paid the proceeds to the First National Bank of Opp, and although they held the mortgage mentioned, since such mortgage was not a lien superior to Tisdale’s lien.
On no theory, therefore, under the facts in this case, was such mortgage admissible, and the application for rehearing is consequently overruled.
Application overruled.